Exhibit 10.1

May 29, 2012

John A. Kollins

Dear John:

I am pleased to offer you a position with Transcept Pharmaceuticals (the
“Company”) as Senior Vice President, Chief Business Officer. The position will
be based out of our offices located at 1003 W. Cutting Blvd., Suite 110, Pt.
Richmond, California. If you decide to join us you will receive a monthly salary
of $28,333.33 less required deductions and withholdings, which will be paid
semi-monthly in accordance with the Company’s normal payroll procedures.

You will also be eligible to participate in the executive bonus program with a
target bonus of up to 35% of your base salary. At Transcept our salary merit
increases and potential bonus amounts, if any, are based upon the assumption
that an employee has provided services to the Company for the entire calendar
year. Due to your prior half-time consulting history with the Company, if you
join Transcept on June 1, 2012, your potential bonus, if awarded, will be
pro-rated such that you are eligible to receive up to 75% of your 35% target
bonus. If you leave at any time during a year, you will not be eligible for any
pro-rata amount of your unearned target bonus for that year. Bonus payments will
be subject to required deductions and withholdings. The Company shall have the
sole discretion to determine whether you have earned any bonus set forth in this
paragraph and, if so, the amount of any such bonus.

As an employee, you are also eligible to receive certain employee benefits that
currently include health, dental, life and vision insurance as well as a 401(k)
plan pursuant to the terms of these benefit plans. You should note that the
Company may modify compensation and benefits from time to time as it deems
necessary.

In addition, if you decide to join us, it will be recommended to the Company’s
Compensation Committee at the first meeting of the Compensation Committee
following your start date, that the Company grant you an option to purchase
85,000 shares of the Company’s Common Stock at a price per share equal to the
fair market value per share of the Common Stock on the date of grant, as
determined by the closing price. If granted, 25% of the shares subject to the
option shall vest 12 months after the date your vesting begins (and, except as
provided in your Change of Control and Severance Benefit Agreement), no shares
shall vest before such date and no rights to any vesting shall be earned or
accrued prior to such date) and the remaining shares subject to the option shall
vest monthly over the next 36 months in equal monthly amounts subject to your
continuing employment with the Company. This option grant shall be subject to
the terms and conditions of the Company’s Stock Option Plan and Stock Option
Agreement. Over time, additional performance-based stock option grants may be
made available in the sole discretion of the Company.



--------------------------------------------------------------------------------

The Company also will enter into a Change of Control and Severance Benefits
Agreement (the “Severance Agreement”) with you.

Any successor in interest to the Company shall be bound by the terms of this
Agreement.

The Company is excited about the prospect of having you join our team, and we
look forward to a beneficial and fruitful relationship. Nevertheless, you should
be aware that your employment with the Company is for no specified period and
constitutes at-will employment. As a result, you are free to resign at any time,
for any reason or for no reason. Similarly, the Company is free to conclude its
employment relationship with you at any time, with or without cause, and with or
without advance notice. We request that, in the event of resignation, you give
the Company at least two-week’s notice.

Due to requirements under its DEA application the company conducts background
checks on all of its potential employees. Your job offer, therefore, in
contingent upon a clearance of such a background investigation.

For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three
(3) business days of your date of hire, or our employment relationship with you
may be terminated.

We also ask that, if you have not already done so, you disclose to the Company
any and all agreements relating to your prior employment that may affect your
eligibility to be employed by the Company or limit the manner in which you may
be employed. It is the Company’s understanding that any such agreements will not
prevent you from performing the duties of your position and you represent that
such is the case. Moreover, you agree that, during the term of your employment
with the Company, you will not engage in any other employment, occupation,
consulting or other business activity directly related to the business in which
the Company is now involved or becomes involved during the term of your
employment, nor will you engage in any other activities that conflict with your
obligations to the Company, subject to the below. Similarly, you agree not to
bring any third-party confidential information to the Company, including that of
your former employer(s), and that in performing your duties for the Company, you
will not in any way utilize any such information.

As you know, Transcept is involved in an industry that is highly competitive and
that changes quickly. Thus, although the position we are offering is as its
Senior Vice President, Chief Business Officer, Transcept may change your
position and/or your duties at any time, with or without cause or advance
notice. As with all of our employees, your employment is also subject to our
general employment policies, many of which are described in our Employee
Handbook. As a Company employee, you will be expected to abide by company rules
and standards. You will be specifically required to sign an acknowledgment that
you have read and that you understand the Company’s rules of conduct, which are
included in the Company Handbook.

As a condition of your employment, you will also be required to sign and comply
with an At-Will Employment, Confidential Information, Invention Assignment, and
Arbitration Agreement which requires, among other provisions, the assignment of
patent rights to any invention made during your employment at the Company, and
non-disclosure of proprietary information. In the event of any dispute or claim
relating to or arising out of this agreement or our employment relationship, you
and the Company agree to an arbitration in which (i) you are



--------------------------------------------------------------------------------

waiving any and all rights to a jury trial but all court remedies will be
available in arbitration, (ii) we agree that all disputes between you and the
Company shall be fully and finally resolved by binding arbitration, (iii) all
disputes shall be resolved by a single neutral arbitrator who shall issue a
written opinion, (iv) the arbitration proceeding shall provide for adequate
discovery, and (v) the Company shall pay all arbitration fees in excess of any
court fees which you would be required to pay if the dispute were decided in a
court of law. Any such arbitration shall be conducted in the San Francisco Bay
Area by Judicial Arbitration and Mediation Services (JAMS) under the JAMS
Employment Arbitration Rules and Procedures.

To indicate your acceptance of the Company’s offer, please sign and date this
letter in the space provided below. A duplicate original is enclosed for your
records. If you accept our offer, your first day of employment shall be subject
to mutual agreement, but in no event be later than June 1, 2012. This letter,
along with your At-Will Employment, Confidential Information, Invention
Assignment, and Arbitration Agreement and the Severance Agreement, sets forth
the entire terms of your employment with the Company and supersede any prior
representations or agreements including, but not limited to any representations
made during your interviews or relocation negotiations, whether written or oral.
This letter, including, but not limited to, its at-will employment provision,
may not be modified or amended except by a written agreement signed by the
Company President and you. This offer of employment will terminate if it is not
accepted, signed and returned by May 25, 2012.

We look forward to your favorable reply and to working with you at Transcept.

Sincerely,

Transcept Pharmaceuticals, Inc.

 

/s/ Glenn A. Oclassen

Glenn A. Oclassen President & Chief Executive Officer

Agreed to and accepted:

 

Signature:  

/s/ John A. Kollins

  John A. Kollins Date:   5/31/12

Enclosures:

 

  •  

Duplicate Original Letter

 

  •  

At-Will Employment, Confidential Information, Invention Assignment and
Arbitration Agreement

 

  •  

Severance Agreement